Mr. Danny P. Rodgers Deputy Prosecuting Attorney Eighth Judicial District P.O. Box 8, 218 E. 2nd Street South Prescott, Arkansas  71857
Dear Mr. Rodgers:
This is in response to your request for my review and approval of an Interlocal Cooperation Agreement between Nevada County and the City of Prescott, Arkansas in connection with the operation of a compaction station and a Class IV landfill. Your request is made pursuant to A.C.A. 25-20-104(f).
My review indicates that the Agreement is in proper form and is compatible with the laws of this state.  The agreement is therefore hereby approved.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh